            Case 1:19-cr-00064-GHW Document 82-1 Filed 10/26/20 Page 1 of 5




                                         October 26, 2020


The Honorable Gregory H. Woods
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re: United States v. Natalie Mayflower Sours Edwards
   19-cr-0064 (GHW)

Dear Judge Woods:

        The Financial Crimes Enforcement Network (FinCEN) submits this statement for the
Court’s consideration in sentencing Defendant Natalie Mayflower Sours Edwards (hereinafter
Defendant or Edwards). Defendant, formerly a senior advisor in the Intelligence Division at
FinCEN, used her position of trust to amass a vast amount of highly sensitive financial
intelligence, including Suspicious Activity Reports (SARs), that she unlawfully disclosed to a
media outlet. When unauthorized SAR disclosures occur, the foundation of trust and
confidentiality upon which the Bank Secrecy Act (BSA) regime rests is gravely affected, and the
collaborative efforts to protect our national security and financial systems are undermined.

        This statement provides the Court with a brief overview of FinCEN and its mission, the
importance of BSA confidentiality, and the substantial and negative effect of Defendant’s
criminal conduct. As explained below, the unprecedented nature and scope of Defendant’s
unlawful disclosure has caused incalculable damage to FinCEN’s ability to fulfill its national
security and law enforcement mission, its access to critical financial intelligence supporting that
mission, and the law enforcement and national security investigations into the malign activities
revealed by such financial intelligence.

I.      FinCEN’s Mission

        FinCEN, a bureau of the U.S. Department of the Treasury, plays two critical roles in the
U.S. national security apparatus. FinCEN is the primary regulator and the administrator of the
BSA, part of the comprehensive legal architecture in the fight against money laundering and its
related crimes, including terrorism.1 FinCEN is also the Financial Intelligence Unit, or “FIU,” of

1
    31 U.S.C. § 310(b)(2).
         Case 1:19-cr-00064-GHW Document 82-1 Filed 10/26/20 Page 2 of 5




the United States. In this capacity, FinCEN exchanges financial information with approximately
170 counterpart FIUs around the world to combat money laundering and its related crimes,
including the financing of terrorism, and other offenses. FinCEN also provides support to U.S.
law enforcement, intelligence, and regulatory agencies through the sharing and analysis of
financial intelligence that FinCEN collects under the BSA.

         The reach, speed, and accessibility of the U.S. financial system make it an attractive
target to money launderers, fraudsters, terrorists, cyber criminals, rogue states, transnational
organized crime syndicates, gangs, and other malign actors. The financial intelligence that
institutions report to FinCEN under the BSA is a key component of our efforts to identify and
disrupt illicit finance threats, and our success depends heavily on financial institutions fully
complying with the BSA laws and regulations designed to protect the financial system.

         The BSA is the nation’s most comprehensive federal anti-money laundering and
countering the financing of terrorism statutory framework. Pursuant to the BSA, financial
institutions are required to file different types of reports with FinCEN and retain records that
have a high degree of usefulness in criminal and civil investigations and proceedings.2 To
facilitate government use of these reports and records, by statute, FinCEN is vested with the
authority to “[m]aintain a government-wide database and access service, with access, in
accordance with applicable legal requirements, to…[i]nformation collected [under the authority
of the BSA].”3 Finally, FinCEN is authorized to administer and enforce compliance with the
BSA.4

         Pursuant to this authority, FinCEN enforces compliance with regulations requiring banks
and other financial institutions5 to implement measures to detect and protect against financial and
related crimes. These regulations include the requirement that financial institutions file SARs.6
Financial institutions are required to file SARs when the financial institution knows, suspects, or
has reason to suspect that a transaction meets a statutory threshold amount and (1) involves funds
derived from illegal activities, or is intended or conducted to disguise funds or assets derived
from illegal activities; (2) is designed to evade the requirements of the BSA or implementing
regulations; or (3) has no business or apparent lawful purpose, or is not the sort of transaction in
which the particular customer would normally be expected to engage, and the financial
institution knows of no reasonable explanation for the transaction after examining available
facts.7


2
  31 U.S.C. § 5311.
3
  31 U.S.C. § 310(b)(2)(B).
4
  Id. at § 310(b)(I).
5
  These include casinos; money services businesses; brokers and dealers in securities; mutual funds; insurance
companies; futures commission merchants and introducing brokers in commodities; dealers in precious metals,
stones, and jewels; operators of credit card systems; loan and finance companies; and housing government
sponsored enterprises. 31 U.S.C. § 5312(a)(2).
6
  See 31 C.F.R. § 1020.320 (Banks); 31 C.F.R. § 1021.320 (Casinos); 31 C.F.R. § 1022.320 (Money Services
Businesses); 31 C.F.R. § 1023.320 (Brokers or Dealers in Securities); 31 C.F.R. § 1024.320 (Mutual Funds); 31
C.F.R. § 1025.320 (Insurance Companies); 31 C.F.R. § 1026.320 (Futures Commission Merchants and Introducing
Brokers in Commodities); 31 C.F.R. § 1029.320 (Loan or Finance Companies); 31 C.F.R. § 1030.320 (Housing
Government Sponsored Enterprises).
7
  E.g., 31 C.F.R. § 1020.320(a)(2).

                                                       2
            Case 1:19-cr-00064-GHW Document 82-1 Filed 10/26/20 Page 3 of 5




II.        Confidential Nature of Suspicious Activity Reports

        SARs are a critical tool for collecting financial intelligence information under the BSA.
SARs are afforded significant legal protection from disclosure. A SAR, and any information that
would reveal the existence of a SAR, are confidential and cannot be disclosed except as
specifically authorized by law,8 and violations of the SAR provisions, as the instant case clearly
underscores, expose a violator to criminal liability.9

        The public policy underlying SAR confidentiality serves critical regulatory, law
enforcement, and privacy objectives. Notifying the subject of a SAR of its existence or content
can impede an investigation leading to the destruction of evidence, the chilling of potential
witnesses, expose the reporting financial institution and its personnel to harm, and encourage
SAR subjects to divert funds and continue potentially unlawful activity, among other things. In
addition, rigorous nondisclosure requirements protect individual and corporate privacy and due
process interests. A SAR is not a report of confirmed illegal activity; rather, it identifies
suspicious activity based upon a financial institution’s reasonable assessment of available
information. The subject of a SAR may have a legitimate basis for the identified conduct, and
therefore, should be protected against unauthorized exposure that could damage an innocent
person’s reputation.

III.       Consequences of Unauthorized SAR Disclosures

         The BSA compliance regime seeks to prevent money laundering and its related crimes,
including the financing of terrorism, and other illicit financial activity, both domestically and
abroad. Its success depends upon the collective trust and commitment of financial institutions,
law enforcement, civil regulators, and international partners that accurate information will be
exchanged freely and maintained in confidence. FinCEN is the steward of this effort. It is
critical that FinCEN maintain the confidentiality of SARs as they are the foundation of the BSA
regime, which protects our national security and people from harm.

           a) Impact on Financial Institutions

         Financial institutions are on the front lines of domestic and international efforts to combat
criminal activity. FinCEN, and its domestic and international regulatory and law enforcement
partners, rely on financial institutions to timely and accurately report instances of suspicious
financial activity by filing SARs in order to identify, deter, and disrupt criminal activity.
Ensuring the confidentiality of SARs is essential to maintaining this candid and free flow of
critical financial intelligence. The scope of this undertaking is vast. The approximately 155,000
regulated financial institutions (in the U.S. alone) file an average of 2.8 million SARs annually,
with banks accounting for well over half of them. When SAR information is mishandled, it
erodes public confidence in the financial sector’s—and FinCEN’s—ability to safeguard private
financial information. Moreover, the reporting financial institution’s security, and that of its
personnel, is jeopardized when SAR information is improperly disclosed, producing a chilling


8
    31 U.S.C. § 5318(g)(2); 31 C.F.R. § 1020.320(e).
9
    31 U.S.C. § 5322(a).

                                                       3
        Case 1:19-cr-00064-GHW Document 82-1 Filed 10/26/20 Page 4 of 5




effect not only on financial institutions’ willingness to file SARs, but also to generate SARs that
contain sufficiently detailed, and thereby useful, information.

       b) Impact on Law Enforcement and Civil Enforcement Efforts

        Law enforcement and civil regulatory agencies like FinCEN rely heavily on SARs and
other BSA information to identify financial links to illicit activity, and thereby detect and deter
domestic and international illicit actors, including terrorists. SARs, in particular, are used to
generate leads, initiate new cases for investigation, and support ongoing investigative efforts. An
average of 30,000 searches of the BSA database are conducted each day by approximately
12,000 law enforcement and other authorized government agencies nationwide. Countless
investigations are originated and informed by the sensitive and confidential information included
in SARs and other BSA reports. Unauthorized disclosures of this protected material undermine
ongoing law enforcement investigations and can result in the destruction of evidence, witness
intimidation, and other serious consequences.

       c) Global Impact

          Just as illicit finance knows no borders, the exchange of financial intelligence to combat
illicit finance is global. FinCEN and financial intelligence units around the world work together
every day to exchange significant intelligence in support of law enforcement efforts. Such
international cooperation is anchored in trust that each country will handle the information
appropriately, as well as confidence that the systems used to transmit and store the information
are secure. Unauthorized disclosures by senior inside officials, such as Defendant, undermine
FinCEN’s relationships and can cause irreparable harm to the United States’ reputation and
operational partnerships with foreign stakeholders.

IV.    Defendant’s Unauthorized SAR Disclosures

        Defendant was a senior adviser to the head of FinCEN’s Intelligence Division, the largest
FinCEN component and the preeminent global authority on illicit finance. The Intelligence
Division carries out FinCEN’s statutory responsibility to collect and analyze relevant data and
produce financial intelligence for its internal and external stakeholders. Thus, the Intelligence
Division is the very unit charged with the analysis of SARs and other highly-confidential BSA
information. Specifically, the Intelligence Division analyzes SAR and other confidential
reported information to identify illicit financial actors and networks to provide financial
intelligence to other FinCEN components, law enforcement, regulators, the intelligence
community, foreign partners, policy makers, and the financial industry.

        As a senior advisor to the head of the Intelligence Division, Defendant was responsible
for providing expert and comprehensive counsel on all aspects of the Division’s responsibilities.
This included developing and implementing oversight programs and policies to ensure
compliance with the law. Defendant’s position required an FBI background check, a TS/SCI
security clearance, relevant training, and an oath of office, as she was entrusted with unique and
unfettered access to FinCEN’s repository of financial intelligence. By virtue of her position of
trust, Defendant understood the innermost operations of the United States’ financial intelligence


                                                 4
        Case 1:19-cr-00064-GHW Document 82-1 Filed 10/26/20 Page 5 of 5




system, an advantage she ultimately exploited for criminal purposes. Indeed, Defendant’s
actions are a breach of trust that is unprecedented in FinCEN’s 30-year history.

         Defendant’s involvement and complicity in the offense charged are beyond dispute—she
admitted to this Court to knowingly and willfully removing from FinCEN confidential financial
intelligence in protected SARs and leaking this information without authorization to a media
outlet, violating both the law and her sworn oath of office. In doing so she caused significant
harm. FinCEN’s reputation and its ability to carry out its critical regulatory and law enforcement
mission has been affected. Domestic and international law enforcement efforts to combat money
laundering, the financing of terrorism, and other illicit activity have been undermined. There has
been a chilling effect on the financial sector’s willingness to comply with its BSA reporting and
compliance requirements in a fulsome and candid manner. The effect on the general public is
also substantial, as it erodes confidence in the governmental and financial safeguards in place
that consumers rely upon to protect financial information from being disclosed and used for
nefarious ends. In short, Defendant’s conduct affected FinCEN, law enforcement, financial
institutions, our global partners, and society as a whole, collectively weakening our national and
economic security in the process.

V.     Conclusion

        It is difficult to quantify how many sensitive, ongoing investigations were impacted by
Defendant’s unauthorized SAR disclosures, or the extent to which important investigations or
prosecutions were impacted or never initiated because of her release of confidential information.
Recent news reports of SAR disclosures are instructive and underscore the wide-ranging and
serious impact of unauthorized disclosures when further disseminated by third parties with no
responsibility to the public or oath of accountability. Such is the case with Defendant and her
unauthorized disclosures to a media outlet that published sensitive and protected information that
was never intended for public consumption.

        Because of the seriousness of Defendant’s breach, and the far-reaching consequences of
her actions, FinCEN requests that the Court impose a significant sentence of incarceration that
will stress the seriousness of this offense, and deter Defendant and others from engaging in
similar criminal conduct in the future.

                                                    Sincerely,



                                                    Kenneth A. Blanco
                                                    Director
                                                    Financial Crimes Enforcement Network




                                                5
